DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 
Response to Amendment
The amendment filed on 12/29/2021 was accepted and entered.  Accordingly, claim(s) 1, 7-8, 12, 15, and 17 has/have been amended.  No claim(s) has/have been 
In view of the amendment, the previous objections to the drawings and specification have been withdrawn.
In view of the amendment, the previous rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) has been withdrawn.

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
Applicant argues that claim 15 does not include conditional limitations; however, claim 15 does not require the “time when” to occur, making this a condition that is not required and the recitations conditional limitations.
Applicant argues that the support of Levene may be bendable only once. The claims recite “the substrate being configured with one or more folds and the one or more folds configured to be folded back and forth a plurality of times and/or convolved back and forth a plurality of times.” The support of Levene is configured with a plurality of folds and the plurality of folds are folded back and forth along the length of the substrate (Abstract; Figs. 21-23; [0108]).  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the substrate to have , must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. While the original disclosure provides “that the substrate may be folded and/or convolved” to define the terms bendable and flexible (pg. 2, lines 19-20) there is not original support for the substrate to have one or more folds, i.e. a crease made by folding. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites conditional limitations, such as “emitting the first X-ray beam with the fist X-ray source, at a time when the first X-ray source is located at an acquiring 

Claim Rejections - 35 USC § 102 and/or 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 9-12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bani-Hashemi (US 2006/0151708) in view of Levene et al. (US 2012/0153163).

Regarding claim 1, Bani-Hashemi teaches an X-ray detector (Abstract), comprising: 

at least two sensor arrays, each of the at least two sensor arrays comprising a plurality of photosensitive pixels configured to receive scintillator light emitted by at least one of the at least three scintillator layers (20; Figs. 1 and 2; [0020]); and
a substrate (22),
wherein the number of the scintillator layers is larger than the number of the sensor arrays (Figs. 1 and 2; [0023]); 
wherein the at least three scintillator layers and the at least two sensor arrays are arranged on top of each other (Figs. 1; [0028]); 
wherein at least one of the at least two sensor arrays is arranged between at least two of the at least three scintillator layers, such that said at least two scintillator layers are optically coupled to said at least one sensor array at two opposite sides of said at least one sensor array ([0020]; [0023]; [0029]); and 
wherein said at least one sensor array is configured to receive light emitted by said at least two scintillator layers ([0020]; [0023]; [0029]).
Bani-Hashemi teaches the photosensitive pixels of each of the sensor arrays are arranged on the substrate (22) and teaches the sensor arrays may be curved panels ([0017]), but does not teach the substrate to be configured with one or more folds and the one or more folds configured to be folded back and forth a plurality of times and/or convolved back and forth a plurality of times. Levene teaches having the substrate of a 

Regarding claim 2, Bani-Hashemi teaches each of the at least two sensor arrays is arranged between at least two of the at least three scintillator layers; and wherein each of the at least two sensor arrays is configured to receive light emitted by at least two of the at least three scintillator layers arranged on two opposite sides of the respective sensor array (Figs. 1; [0020]; [0022]; [0023]; [0028]).

Regarding claim 9, Bani-Hashemi teaches at least one opaque layer for absorbing scintillator light ([0021]; [0023]; [0025]).

Regarding claim 10, Bani-Hashemi, as modified above, further teaches the substrate comprises glass ([0021]).

Regarding claim 11, Bani-Hashemi further teaches at least one metal layer configured to filter the X-ray radiation (build-up plate of copper [0025]).

Regarding claim 12, Bani-Hashemi teaches an X-ray imaging apparatus (Abstract), comprising:
an X-ray source arrangement configured to emit X-ray radiation (30; 52);
an X-ray detector (10) comprising: 
at least three scintillator layers (18; 24; Figs. 1 and 2; [0023]) configured to convert the X-ray radiation into scintillator light; and 
at least two sensor arrays (20; Fig. 1), each of the at least two sensor arrays comprising a plurality of photosensitive pixels configured to receive scintillator light emitted by at least one of the at least three scintillator layers; 
a substrate (22),
wherein the number of the scintillator layers is larger than the number of the sensor arrays (Figs. 1 and 2; [0023]); 
wherein the at least three scintillator layers and the at least two sensor arrays are arranged on top of each other (Figs. 1 and 2; [0023]; [0028]); 
wherein at least one of the at least two sensor arrays is arranged between at least two of the at least three scintillator layers, such that said at least two scintillator layers are optically coupled to said at least one sensor array at two opposite sides of said at least one sensor array (Figs. 1 and 2; [0020]; [0022]; [0023]; [0029]); and 

controller circuitry configured to control at least one of the X-ray source arrangement or the X-ray detector (Fig. 3; implicitly at least one controller having circuitry would be included to control the X-ray source to perform the function of generating x-ray (30) and to control the X-ray detector in order to generate data in response to light from respective layers ([0029]) and generate an image from this data (36; [0029]).
Bani-Hashemi teaches the photosensitive pixels of each of the sensor arrays are arranged on a substrate (22) and teaches the sensor arrays may be curved panels ([0017]), but does not teach the substrate to be configured with one or more folds and the one or more folds configured to be folded back and forth a plurality of times and/or convolved back and forth a plurality of times. Levene teaches having the substrate of a photodiode array be folded fanwise to form a curved panel (Abstract; Figs. 21-23; [0108]) for the benefit of increasing effective thickness and reducing the material thickness required to absorb the x-rays. Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have the substrate, as taught by Bani-Hashemi, be configured with a plurality of folds configured to be folded back and forth a plurality of times, as taught by Levene, for the benefit of increasing effective thickness and reducing the material thickness required to absorb the x-rays.

Regarding claim 17, Bani-Hashemi teaches a method of operating X-ray imaging apparatus (Abstract), 
emitting X-ray radiation (26; 30; 52); 
converting X-ray radiation into scintillator light using at least three scintillator layers (18; 24; 32; 34; Figs. 1-3; [0018]); and 
providing at least two sensor arrays, each comprising a plurality of photosensitive pixels configured to receive scintillator light emitted by at least one of the at least three scintillator layers (20; [0020]; Fig. 1); 
wherein the number of the scintillator layers is larger than the number of the sensor arrays (Figs. 1 and 2; [0023]); 
wherein the at least three scintillator layers and the at least two sensor arrays are arranged on top of each other (Figs. 1 and 2; [0023]; [0028]); 
wherein at least one of the at least two sensor arrays is arranged between at least two of the at least three scintillator layers, such that said at least two scintillator layers are optically coupled to said at least one sensor array at two opposite sides of said at least one sensor array (Figs. 1 and 2; [0020]; [0022]; [0023]; [0029]); and 
wherein said at least one sensor array is configured to receive light emitted by said at least two scintillator layers ([0020]; [0023]; [0029]).
Bani-Hashemi teaches the photosensitive pixels of each of the sensor arrays are arranged on a substrate (22) and teaches the sensor arrays may be curved panels ([0017]), but does not teach the substrate to be configured with one or more folds and the one or more folds configured to be folded back and forth a plurality of times and/or .

Claim 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bani-Hashemi (US 2006/0151708) in view of Levene et al. (US 2012/0153163) as applied to claim 1 above, and further in view of Granfors et al. (US 2016/0187499).

Regarding claim 3, Bani-Hashemi teaches the substrate may transparent for the scintillator light or blocking the scintillator light ([0021]), but does not teach the substrate to be at least one switchable optical filter switchable between a first state in which the switchable optical filter is transparent for the scintillator light and a second state in which the switchable optical filter is blocking the scintillator light. However, Granfors teaches at least one switchable optical filter switchable between a first state and a second state for the benefit of increasing the allowing the X-ray detector to accommodate various imaging applications (Abstract; [0007]; [0008]; [0032]).  Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have the substrate, as taught by Bani-Hashemi, be a switchable optical filter switchable, as taught by Granfors, 

Regarding claim 4, Granfors further teaches the at least one switchable optical filter is an electrochromic optical filter ([0031]).

Regarding claim 5, Bani-Hashemi, as modified above, further teaches the at least one switchable optical filter is arranged between the at least two sensor arrays (22; Figs. 1 and 2; [0023]).

Regarding claim 6, Bani-Hashemi, as modified above, further teaches the at least three scintillator layers comprise at least one center scintillator layer arranged between the at least two sensor arrays; and wherein the at least one switchable optical filter is arranged between at least one of the at least two sensor arrays and the at least one center scintillator layer (Figs. 1 and 2; [0023]).

Regarding claim 7, Bani-Hashemi, as modified above, wherein the at least three scintillator layers comprise a first outer scintillator layer arranged on a first outer side of the X-ray detector; a second outer scintillator layer arranged on a second outer side of the X-ray detector opposite the first outer side; at least one center scintillator layer arranged between the at least two sensor arrays; and wherein the at least one 

Regarding claim 8, Bani-Hashemi, as modified above, wherein the at least one center scintillator layer includes: two center scintillator layers;  wherein the X-ray detector further comprises at least one further switchable optical filter arranged between the two center scintillator layers (Figs. 1 and 2; [0023]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bani-Hashemi (US 2006/0151708) in view of Levene et al. (US 2012/0153163) as applied to claim 1 above, and further in view of Arimoto et al. (US 2016/0282483).

Regarding claim 18, Bani-Hashemi does not explicitly at least one reflective layer configured to reflect scintillator light.  However, Arimoto teaches including a reflecting layer with a scintillator configured to reflect scintillator light for the benefit of improving brightness ([0058]). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have the X-ray detector, as taught by Bani-Hashemi, include at least one reflective layer configured to reflect scintillator light, as taught by Arimoto, for the benefit of improving brightness

Claim 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bani-Hashemi (US 2006/0151708) in view of Levene et al. (US 2012/0153163) as applied to claim 12 above, and further in view of Williams, Malcolm (EP2719332).

Regarding claim 13, Bani-Hashemi teaches the X-ray source arrangement and the X-ray detector are rotatable around a rotational axis of the X-ray imaging apparatus ([0036]). In the alternative if it is held that Bani-Hashemi does not teach X-ray detector is rotatable around the rotational axis of the X-ray imaging apparatus; then, Williams teaches the configuration of both the X-ray source arrangement and the X-ray detector being rotatable around a rotational axis of the X-ray imaging apparatus to image a patient (Fig. 1). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have the X-ray source arrangement and the X-ray detector, as taught by Bani-Hashemi, be configured to be rotatable around a rotational axis of the X-ray imaging apparatus, as taught by Williams, to achieve the predictable result of providing a configuration of an X-ray source and detector to image a patient.
Bani-Hashemi does not teach the X-ray source arrangement comprises at least a first X-ray source configured to emit a first X-ray beam of a first energy range and a second X-ray source configured to emit a second X-ray beam of a second energy range different from the first energy range; wherein the controller circuitry is configured to trigger the first X-ray source and acquire a first X-ray image when the first X-ray source is located at an acquiring position around the rotational axis; and wherein the controller circuitry is configured to trigger the second X-ray source and acquire a second X-ray image when the second X-ray source is located at the acquiring position around the rotational axis. However, Williams teaches the X-ray source arrangement comprises at least a first X-ray source configured to emit a first X-ray beam of a first energy range and a second X-ray source configured to emit a second X-ray beam of a second energy 
In the alternative, if it is held that the emission of the first x-ray energy and the emission of the second x-ray energy of [0010] of Williams are not considered to be two x-ray sources; then, Williams teaches using a second kV tube for dual energy CT may be used instead of a source varying the output energy ([0009]). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have the X-ray 

Regarding claim 14, Williams further teaches the X-ray source arrangement comprises an X-ray tube with a first focal spot configured to emit the first X-ray beam and a second focal spot configured to emit the second X- ray beam (Fig. 1; [0010]).

Regarding claim 16, Williams, as modified above, further teaches the X-ray source arrangement comprises a first X-ray tube configured to emit the first X-ray beam and a second X-ray tube configured to emit the second X-ray beam ([0009]).

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Williams, Malcolm (EP2719332) and further in the alternative as obvious in view of Levene et al. (US 2012/0153163).

Regarding claim 15, Williams teaches a method for operating an X-ray imaging apparatus with an X- ray detector and an X-ray source arrangement ([0010]); 
wherein the X-ray source arrangement comprises a first X-ray source configured to emit a first X-ray beam of a first energy range and a second X-ray source configured to emit a second X-ray beam of a second energy range different from the first energy range ([0010]); the method comprising the steps of: 

acquiring a first X-ray image with the X-ray detector, when the first X- ray source is located at the acquiring position ([0011]); 
emitting the second X-ray beam with the second X-ray source, when the second X-ray source is located at the acquiring position ([0010]); and 
acquiring a second X-ray image with the X-ray detector, when the second X-ray source is located at the acquiring position ([0011]).
In the alternative, if it is held that the emission of the first x-ray energy and the emission of the second x-ray energy of [0010] of Williams are not considered to be two x-ray sources; then, Williams teaches using a second kV tube for dual energy CT may be used instead of a source varying the output energy ([0009]). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have the X-ray source arrangement include a first kV tube and a second kV tube, to achieve the predictable results of providing emission of two different energies.
In the alternative if it is held that the structure of the X-ray detector including a sensor array, the sensor array including a plurality of photosensitive pixels arranged on a substrate configured with one or more folds and the one or more folds configured to be folded back and forth a plurality of times and/or convolved back and forth a plurality of times is required; then, Williams does not teach the X-ray detector includes a sensor array, the sensor array includes a plurality of photosensitive pixels arranged on a substrate configured to be folded and/or convolved back and forth is required. However, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shoji et al. (US 2010/0092769) teaches a substrate of a scintillator x-ray panel to be a flexible substrate comprising a polymer film contain polyimide or polyethylene and having a thickness of 50-500 μm ([0074]; [0079]), which would provide the same characteristics as the instant invention’s substrate having a similar thickness range and materials (see pg. 8, lines 21-25 of the instant application specification), for the benefit of improving image quality ([0010]-[0013]). 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN FIN/Examiner, Art Unit 2884